DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-11, 16-19, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US PG Pub 2014/0223740; hereafter ‘740).
Claims 1 & 2: ‘740 is directed towards a process for anticorrosion pretreatment of a metallic surface comprising aluminum (a coating is applied to an aluminum surface and thus inherently provides an anticorrosion pretreatment (title and abstract), wherein the metallic surface is brought into contact with an acidic aqueous solution comprising titanium (¶ 23) followed by application of an aqueous solution comprising an methacrylate resin and a phenolic resin (¶s 24, 62, 64, 89, & 98),
wherein the methacrylate resin is a copolymer of a methacrylic ester and acrylic acid (copolymers of monomers of polyacrylic acid and 2-methoxypolyethylene glycol methacrylate, see ¶ 64).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a copolymer of a methacrylic ester and acrylic acid because the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a combination of an acrylate resin and a phenolic resin during the process of ‘740 because the species are anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Claim 6: The (meth)acrylate resin b1) comprises hydroxyl or amide groups (¶ 64).
Claim 7: The (meth)acrylate resin b1) has a number average molecular weight of 1,000-1,000,000 g/mol (¶ 66).
Although the taught range of number average molecular weight of 1,000-1,000,000 g/mol is not explicitly the claimed range of mass average molecular weight of 1,000-500,000 g/mol, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 8: The phenol resin is a resol type phenol resin (¶ 148).
Claim 9: The phenol resin has a number average molecular weight of 300 g/mol.
Although the taught range of number average molecular weight of 300 g/mol is not explicitly the claimed range of mass average molecular weight of 100-5,000 g/mol, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 10: The (meth)acrylate resin b1) is present at 10-99 mass % relative to the solid content of the aqueous composition B (¶ 70) and the phenolic resin b2) is present at 0.1-50 mass % relative to the solid content of aqueous composition B (¶s 89-90).
I.e. the ratio of the (meth)acrylate resin:phenolic resin is 10:50 to 99:0.1 or 1:5 to 990:1.
Although the taught range of 1:5 to 990:1 is not explicitly the claimed range of 1:1 to 10:1, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 11: The (meth)acrylate resin b1) is present at 10-99 mass % relative to the solid content of the aqueous composition B (¶ 70) and the phenolic resin b2) is present at 0.1-50 mass % relative to the solid content of aqueous composition B (¶s 89-90).
‘740 further discloses that composition B has a solid content of 1-11 mass % (¶ 100) and that multiple resins used in combination in which b1) is one of a combination wherein one resin is used at a ratio of 2:5 to 1:2 (see Table 1, pg 10).
I.e. ‘740 discloses that b1) and b2) are present at 4.1g : 99 g of water which converts to 414 mgb1)/L as a lower bound of the range.
Although the taught range of greater than 414 mgb1)/L is not explicitly the claimed range of 20-400 mgb1)/L, it is very close to the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges is very close to the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 16: Compound a1) can be a zirconium or titanium fluoride complex ion (¶ 9).
Claim 17: Composition A can comprise an aminosilane or epoxysilane coupling agent (¶ 53).
Claim 18: Composition A can comprise an aminosilane (¶ 53).
Claim 19: Composition A may contain metal ions of zinc, cerium, or copper (¶ 53).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 24: The coated metallic substrate can be used in the automobile industry (¶ 2).
Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘740 as applied above, and further in view of Sako et al. (US PG Pub 2003/0213533; hereafter ‘533).
Claim 4: As discussed above, ‘740 teaches a hydrophilic copolymer of a methacrylate ester and acrylic acid.
‘740 does not teach using a copolymer of a methyl methacrylate ester and acrylic acid.
However, ‘533, which is also directed towards metal treatments (title & abstract) for corrosion resistance (abstract) discloses that copolymers of methyl methacrylate ester and acrylic acid are recognized hydrophilic resins in the field (¶ 80 & 91).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘533 into the process of ‘740 such that the methacrylate resin is a copolymer of methyl methacrylate and acrylic acid because said copolymer is an art recognized hydrophilic resin in the field and thus would have predictably been suitable as the particular methacrylate resin in the process.
Claim 5: The combination does not teach the relative concentrations of the acrylic acid and methyl methacrylate monomers.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘740 as applied above, and further in view of Wysong et al. (US Patent 5,650,097; hereafter ‘097). As evidenced by Lee (Lee et al., Polymers 2018, 9, 105; hereafter Lee).
Claim 12: ‘740 teaches that the composition B can further comprise a dispersant (i.e. surfactant; ¶ 91).
‘740 does not teach the triblock copolymer as claimed.
However, ‘097, which is also directed towards corrosion inhibitor compositions (title) discloses using surfactants in the composition (abstract) and discloses Pluronic L92 as a known surfactant in the field (see col. 6, lines 25-38 and Table 1).
Pluronic L92 has the structure PEO8-PPO50-PEO8 as evidenced by Lee (Table 1, pg 3, Lee).
It would have been obvious to one of ordinary skill in the art at the time of filing to use Pluronic L92 as the specific surfactant in composition B during the process of ‘740 because it is a recognized surfactant suitable for the use in corrosion inhibiting coatings and thus would have predictably been suitable as the surfactant/dispersant in ‘740).
Claim 13: The combination does not teach the concentration of the dispersant.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ‘740 as applied above, and further in view of Sawyer et al. (US Patent 3,625,899; hereafter ‘899).
Claim 14: ‘740 teaches that composition B can further comprise a rust inhibitor (¶ 91).
‘740 does not teach that the rust inhibitor is but-2-yne diol.
However, ‘899 teaches that but-2-yne diol is a known rust inhibitor (col. 4, lines 56-65).
It would have been obvious to one of ordinary skill in the art at the time of filing to use but-2-yne diol as the particular rust inhibitor in composition B of ‘740 because it is a recognized rust inhibitor and thus would have predictably performed as desired in the composition.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘740 as applied above, and further in view of Sullivan et al. (US Patent 5,080,718; hereafter ‘718).
Claim 15: ‘740 teaches that the composition B comprises a inorganic pigment (¶ 94).
‘740 does not teach that the inorganic pigment is a molybdenum compound.
However, ‘718, which is directed towards inorganic pigments (title), discloses a molybdenum inorganic pigment (abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the molybdenum inorganic pigment of ‘718 as the particular inorganic pigment in the process of ‘740 because it is a known inorganic pigment and would have provided pigmentation to the composition as desired.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘740 as applied above, and further in view of Bae et al. (US PG Pub 2013/0280552; hereafter ‘552).
Claim 20: ‘740 teaches that the metallic surface is an aluminum heat exchanger (title).
‘740 does not teach that the metallic surface comprises steel.
However, ‘552, which is directed towards aluminum coated steel (title) having excellent oxidation and heat resistance (title) suitable for use in heat exchangers (¶ 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the aluminum coated steel as the material of which the heat exchanger of ‘740 is formed because it is an art recognized material for forming a heat exchanger and given that the exterior surface is aluminum it would predictably react to the coatings taught by ‘740 as the aluminum heat exchanger of ‘740.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/10/21, with respect to the indefiniteness of claim 24 have been fully considered and are persuasive.  The 35 U.S.C. §112 of claim 24 has been withdrawn. 
Applicant's arguments filed 12/10/21 with respect to the 35 U.S.C. §103 rejections have been fully considered but they are not persuasive. 
In regards to applicant’s argument that ‘740 does not teach a copolymer of copolymers of monomers of polyacrylic acid and 2-methoxypolyethylene glycol methacrylate because applicant argues that ‘740 does not teach that the copolymer of 2-methoxypolyethylene glycol methacrylate/2-hydroxylethyle acrylate can be used in combination with the other polymers listed; the Office does not find this argument convincing because ‘740 teaches that the resin is acryl based and copolymers of monomers of the polymers including polyacrylics and a specific example includes a copolymer of 2-methoxypolyethylene glycol methacrylate/2-hydroxylethyle acrylate which in turn implies that both 2-methoxypolyethylene glycol methacrylate and 2-hydroxylethyle acrylate as well as an acrylic monomer are envisioned and taught by ‘740 as suitable monomers for the copolymer used as the hydrophilic resin and thus renders obvious a copolymer of 2-methoxypolyethylene glycol methacrylate and acrylic acid. (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regards to applicant’s argument that here is no support in ‘740 or ‘533 for the use of methyl methacrylate ester – co – acrylic acid hydrophilic resin of ‘533 in place of the 2-methoxypolyethylene glycol methacrylate – co – acrylic acid hydrophilic resin of ‘740; the Office does not find this argument convincing because ‘533 teaches that the resin is a known hydrophilic copolymer resin in the field of corrosion resistance and it is prima facie obvious to substitute known equivalents. Applicant has not provided any evidence that the resin is not a suitable substitute.
In response to applicant's argument that ‘533 includes other components, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In regards to applicant’s arguments as they pertain to claims 12-15 & 20; applicant is advised that ‘740 teaches the copolymer as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759